 

GANIM, GANIM & GANIM P.C,

4666 Main Street | Bridgeport, Connecticut 06606

(203) 372-7772 | Juris #021668

“6 i

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 1 of 6

RETURN DATE: SEPTEMBER 22, 2020 : SUPERIOR COURT
MADYSON GREGG : J. D. OF ANSONIA/
MILFORD
V. . : AT MILFORD
WAL-MART STORES, INC. : AUGUST 13, 2020
COMPLAINT
i; At all times mentioned herein, the Defendant Wal-Mart Stores, Inc. was and

continues to be, a Delaware corporation with a business address of 702 SW 8" Street,
Bentonville, Arkansas which was authorized to do business in the State of Connecticut.

Z. On or about August 17, 2018, and for some time prior thereto, the Defendant,
Wal-Mart Stores, Inc., its officers, agents, servants and/or employees, owned, leased,
rented, controlled, possessed, operated, managed and/or maintained the premises at 465
Bridgeport Avenue, Shelton, Connecticut, which was, and continues to be known as “Wal-
Mart”.

3. On or about August 17, 2018, the Plaintiff, Madyson Gregg, was lawfully upon
the aforesaid premises in the medicine aisle when she slipped on a clear sticky substance
which caused her to fall, sustaining serious, severe, painful and permanent injuries later
to be particularized in this Complaint.

4, The Defendant and its agents, servants and/or employees, are liable to the

Plaintiff in that it was careless and negligent in one or more of the following ways:

 
 

4666 Main Street | Bridgeport, Connecticut 06606

(203) 372-7772 | Juris #021668

e Vy

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 2 of 6

(a) In that a poor and dangerous condition of the premises had existed for
an unreasonable period of time, yet no measures had been taken to
remedy and correct the same;

(b) In that the Defendant allowed and permitted the premises where people
are known to walk to be hazardous, dangerous and unsafe for use;

(c) In that the Defendant in the exercise of reasonable care and inspection
should have known of this condition and should have remedied same, yet
failed to do so;

(d) In that the Defendant in the exercise of reasonable care and inspection
should have known that the hazardous substance existed;

(e) In that the Defendant had knowledge of the hazardous condition yet it
failed to remedy same;

(f) In that the Defendant failed and neglected to protect the Plaintiff of the
hazardous conditions existing on the premises;

(g) In that the Defendant failed to remedy the condition of the premises;

(h) in that the Defendant failed to provide warning signs to alert patrons,
including the Plaintiff, of the existence of the sticky substance on the
premises when it knew or should have known that it was unreasonable

not to do so;

(i) in that the Defendant failed to properly inspect the said premises, when
it knew or should have known that it was unreasonable not to do so;

(j) in that the Defendant failed to cordon or rope off the dangerous
condition so as to prevent the patrons, including the Plaintiff from
walking on same; and,

(k) in that the Defendant failed, as alleged above, to exercise reasonable
care under the circumstances then and there existing.

 
4666 Main Street | Bridgeport, Connecticut 06606

(203) 372-7772 | Juris #0216638

7G GANIM, GANIM & GANIM P.C.

G

 

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 3 of 6

5. As a further result of the carelessness and negligence of the Defendant, Wal-
Mart Stores, Inc., the Plaintiff suffered and continues to suffer the following serious,
severe, painful and permanent injuries to wit:

Right ankle injury and pain;

a
b. Right ankle sprain;

Cc Emotional and physical pain and suffering; and,
d

Shock and stress to her entire nervous system.
6. As a further direct result of the carelessness and negligence of the

Defendant, Wal-Mart Stores, Inc. the Plaintiff, Madyson Gregg, has and will be forced to
undergo continuous medical treatment and care for the injuries she sustained and has and
will be further forced to incur significant medical expenses in connection with the same.

i: As a further direct result of the carelessness and negligence of the
Defendant, Wal-Mart Stores, Inc., the Plaintiff, Madyson Gregg, has and will be forced to
consume various medications, undergo various tests, x-rays and treatment for the injuries
she sustained and has and will be further forced to incur significant bills and expenses in
connection with the same.

8. As a further direct result of the carelessness and negligence of the
Defendant, Wal-Mart Stores, Inc. the Plaintiff, Madyson Gregg, has decreased mobility and

flexibility and is limited in movements.

 
4666 Main Street | Bridgeport, Connecticut 06606

(203) 372-7772 | Juris #021668

GANIM, GANIM & GANIM P.C.

G

f

 

GW

_

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 4 of 6

9. As a further direct result of the carelessness and negligence of the
Defendant, Wal-Mart Stores, Inc., the Plaintiff, Madyson Gregg, no longer enjoys the full
benefits of life and the many activities life has to offer.

10. Asa further direct result of the aforesaid carelessness and negligence of the
Defendant, the Plaintiff, Madyson Gregg, who was gainfully employed on the date of said
collision, was disabled and incapacitated from pursuing her usual or any employment for
a period of time, and thereby had been caused to suffer the loss of sums of money, and
the Plaintiff’s injuries have impaired and may continue to impair her future working and

earnings Capacity.

 
772 | Juris 2021668

2-7

4666 Main Street | Bridgeport, Connecticut 06606
f

(203) 3

“4 GANIM, GANIM & GANIM P.C.

G

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 5 of 6

WHEREFORE, the Plaintiff claims damages within the jurisdictional limits of the

Superior Court.

The pidintiff Madyson Grégg

  

 

ThomasiG. Ganim, Esquire
Ganim, Ganim & Ganim, P.C.
4666 Main Street
Bridgeport, Connecticut 06606
Telephone: (203) 372-7772
Facsimile: (203) 374-7199
Juris No.: 021668

 

 
4666 Main Street | Bridgeport, Connecticut 06606

(203) 372-7772 | Juris #021668

Sa

Me

“&; GANILM, GANIM & GANIM P.C.

“i

 

Case 3:20-cv-01877-JBA Document 1-2 Filed 12/16/20 Page 6 of 6

RETURN DATE: SEPTEMBER 22, 2020 : SUPERIOR COURT

MADYSON GREGG : J. D. OF ANSONIA/
MILFORD

V. : AT MILFORD

WAL-MART STORES, INC. ; AUGUST 13, 2020

STATEMENT OF AMOUNT IN DEMAND
The amount, legal interest or property in demand is greater than FIFTEEN
THOUSAND ($15,000.00) DOLLARS, exclusive of costs and interest.

The Plaintjséon ors _

 
  

By:

 

Thomas G. Ganim, Esquire
Ganim, Ganim & Ganim, P.C.
4666 Main Street

Bridgeport, Connecticut 06606
Telephone: (203) 372-7772
Facsimile: (203) 374-7199
Juris No. 021668

 
